DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner's Amendment 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Examiner's Amendments to Claims 6 and 12 were authorized by Stephen McClure (Reg. No. 67,635) on March 19th, 2021.

The application has been amended as follows:
6. (Currently Amended) A radio terminal, comprising: 
	a controller configured to 
	when the radio terminal is in an idle mode, receive interference-related information broadcast from a base station using a specific frequency band shared by a plurality of operators, communication systems or both, the interference-related information including at least one of 
	information indicating an interference level measured by the base station in the specific frequency band, and 
	information indicating a result of a determination by the base station whether a specific channel of the specific frequency band is available,
 having a strength above a threshold based on the interference-related information; and
	determine whether or not to select the base station as a connection target of the radio terminal, based on the determination based on the interference-related information, wherein
the interference includes 
the interference-related information includes a received signal strength indicator (RSSI).

12. (Currently Amended) A base station configured to use a specific frequency band shared by a plurality of operators, communication systems or both, the base station comprising:
a controller configured to 
receive, from other base station, interference-related information including at least one of
information indicating an interference level measured by the other base station in the specific frequency band, and 
information indicating a result of a determination by the other base station whether a specific channel of the specific frequency band is available, 
 having a strength above a threshold based on the interference-related information; and
determine whether or not to select the other base station as a new connection target of a radio terminal connected to the base station, based on the determination based on the interference-related information, the new connection target of the radio terminal being a handover destination of the radio terminal, wherein
the interference includes 
the interference-related information includes a received signal strength indicator (RSSI).

Response to Amendment
The Amendment filed 12/24/2020 has been accepted and entered. Accordingly, Claims 6 and 12 have been amended. Claims 7 and 13 are canceled. New claims 17-18 are added. Claims 6, 10-12, 16 and 17-18 are pending in this application.    
   
Response to Arguments
	Applicant’s arguments: see pages 5 to 8 of the Amendment filed 12/24/2020 has been considered, but not persuasive. Applicant argued that the combined references (Mochizuki, Wang, and Jeon) do not teach “determine whether or not to select the base station as a connection target of the radio terminal, based on the determination based on the interference-related information, wherein the interference includes at least one of interference from an apparatus managed by a second operator different from a first operator managing the base station, and interference from an apparatus using a second communication system different from a first communication system of the base station, and wherein the interference-related information includes a received signal strength indicator (RSSI). Examiner respectfully disagrees with the Applicant. 
	More specifically, “Mochizuki (Fig.8 [0151]-[0157]) teaches the radio user equipment (UE) 71 is also configured to determine whether the base station cell receives TAC reselecting-cell system information/strong interference based on the SIB1 interference-related information and determine whether or not to select the base station cell X as a connection target of the UE 71 terminal based on the determination of interference-related information (i.e., TAC of the SIB1) of the detected cell X. Further, Mochizuki (Fig.10 [0205] and Fig.11 [0248]) also teaches the interference includes at least one of interference/TAC of the SIB1 from an apparatus cell X managed by a second operator different from a first operator managing the base station cell A, and interference from the apparatus cell X using a second communication system different from a first communication system of the base station cell A. Mochizuki (Fig.9 [0174], Fig.10-11 [0283], Fig.10-12 [0310], and Fig.23-24 [0595]) further teaches the interference-related information includes a reference signal received quality (RSRQ) and reference signal received power (RSRP) that is a received signal strength indicator (RSSI). Wang (Fig.1-3 [0057]-[0058] lines 1-18) also  teaches the interference is including at least one of interference of the system information (SIB) from the access point 305 apparatus managed by a second operator different from a first operator managing the base station 105-c, and interference/the SIB from the access point 305 apparatus using a second communication system different from a first communication system used by the base .   
	In order to move the prosecution forward, Examiner contacted the Applicant’s representative for the interview, suggesting the Applicant to restrict the interference to “the interference includes the interference from an apparatus using a second communication system different from a first communication system of the base station” out of two different types of interference recited in claims. Such amendments overcome the prior arts, thus, the outstanding rejections of claims 6-7, 10-13 and 16 under 35 U.S.C. 103 have been withdrawn. 

Allowable Subject Matter
Claims 6, 10-12, 16 and 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
	
	Applicants proposed amendment submitted have been fully considered and have been found to be persuasive. These proposed amendments, “determine whether the base station receives interference having a strength above a threshold based on the interference-related information; and determine whether or not to select the base station as a connection target of the radio terminal, based on the determination based on the interference-related information, wherein the interference includes interference from an apparatus using a second communication system different from a first communication system of the base station, and wherein the interference-related information includes a received signal strength indicator (RSSI)” have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows:
	Mochizuki et al. (U.S. Patent Application Publication No. 2018/0007733 A1), which is directed to mobile communication system; and teaches that when the radio user equipment (UE) 71 is in a RRC_Idle mode, receiving the system information block (SIB1) of the broadcast information from a base station cell and, a specific frequency band/unlicensed spectrum shared by a plurality of operators cell #1& cell #2; determine whether the base station cell receives TAC reselecting-cell system information block (SIB) interference based on the SIB1 interference-related information; the radio user equipment (UE) 71 is determining whether or not to select the base station cell X as a connection target of the UE 71 based on the determined TAC of the SIB1 of the detected cell X; the interference includes at least one of interference TAC of the SIB1 from an apparatus cell X managed by a second operator different from a first operator managing the base station cell A and, interference from the apparatus cell X using a second communication system different from a first communication system of the base station cell A; the interference-related information includes a reference signal received quality (RSRQ) and reference signal received power (RSRP) that is a received signal strength indicator (RSSI);  
	Wang et al. (U.S. Patent Application Publication No. 2016/0192201 A1), which is directed to wireless communications system; and teaches that the UE 115-e receives the system information 315 broadcast from a base station using a specific frequency 
	Jeon et al. (U.S. Patent Application Publication No. 2017/0164301 A1), which is directed to Long Term Evolution (LTE) network system; and teaches that interference-related information including the unlicensed band information indicating interference level measured by the eNB in the unlicensed band/specific frequency band; information indicating a result of a determination by the eNB whether an unlicensed channels in the unlicensed band e.g., a specific channel of the specific frequency band is available; the interference-related information includes a received signal strength indicator (RSSI)/a reference signal received quality (RSRQ) and, the interference-related information includes RSRQ or RSSI (para [0049] Fig.3-4). 
	None of these references, taken alone or in any reasonable combination, teach the claims as amended, “when the radio terminal is in an idle mode, receive interference-related information broadcast from a base station using a specific frequency band shared by a plurality of operators, communication systems or both, the interference-related information including at least one of information indicating an interference level measured by the base station in the specific frequency band, and information indicating a result of a determination by the base station whether a specific channel of the specific frequency band is available, determine whether the base station receives interference having a strength above a threshold based on the interference-related information; and determine whether or not to select the base station as a connection target of the radio terminal, based on the determination based on the interference-related information, wherein the interference includes interference from an apparatus using a second communication system different from a first communication system of the base station, and wherein the interference-related information includes a received signal strength indicator (RSSI)” in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859.  The examiner can normally be reached on Monday-Friday 10AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/REBECCA E SONG/Primary Examiner, Art Unit 2414